Citation Nr: 1103933	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1984 to December 
1990.

This matter arises before the Department of Veterans Affairs 
(VA), Board of Veterans' Appeals (Board), from a March 2010 Board 
remand in which the Board took jurisdiction over the TDIU issue 
after it determined that this issue had been raised by the 
record.  Citing Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
Jurisdiction over the claims file is currently with the Regional 
Office (RO) in Louisville, Kentucky.  

The issue of service connection for a bilateral knee 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A February 2007 VA progress note shows that the Veteran stated 
that he was enrolling in a vocational rehabilitation program.  
However, the claims file does not currently contain any 
vocational rehabilitation records.  On remand, an attempt should 
be made to obtain these records.  See Moore v. Gober, 10 Vet. 
App. 436, 440 (1997).  

As noted in the introductory paragraph of this Remand, the issue 
of service connection for bilateral knee disabilities has been 
raised.  This issue is considered to be inextricably intertwined 
with the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Therefore, the TDIU claim should be readjudicated following the 
adjudication, or other appropriate disposition, of the claims for 
service connection for bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide all necessary 
information/authorization regarding his 
participation in a vocational 
rehabilitation program, followed by an 
attempt to obtain any relevant records, as 
appropriate.  

2.  Following the development specified in 
the first paragraph of this decision, and 
after the adjudication or other appropriate 
disposition of the claims for service 
connection for bilateral knee disabilities, 
readjudicate the claim for TDIU.  If the 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



